116 F.3d 482
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.S. Kimberly BELSHE, Director of Health Services, Plaintiff-Appellant,v.Eleanor RONALD, Heir to the estate and/or recipients of theproperty of Pearl F. Daminski;  Harry J. Daminski, Heir tothe estate and/or recipient of the property of Pearl F.Daminski, Defendants-Appellees.S. Kimberly BELSHE, Director of Health Services, Plaintiff-Appellant,v.Eleanor RONALD, Heir to the estate and/or recipients of theproperty of Pearl F. Daminski, Harry J. Daminski, Heir tothe estate and/or recipients of the property of Pearl F.Daminski, Alfreda Keyes;  Dolores Patrick, Defendants-Appellees.
No. 95-16978.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 14, 1997.Decided:  June 9, 1997.

1
Appeal from the United States District Court for the Eastern District of California, No. CV-94-01915-GEB/GGH;  Garland E. Burrell, District Judge, Presiding.


2
Before:  D.W. NELSON and FERNANDEZ, Circuit Judges, and MOLLOY,** District Judge.


3
MEMORANDUM*


4
S. Kimberly Belshe, Director of Health Services for the State of California, appeals the district court's grant of summary judgment in favor of Eleanor Ronald and other heirs of Pearl F. Daminski in Belshe's action to recover costs of Medi-Cal benefits provided to Daminksi from property that vested in her children through a revocable inter vivos trust created by her in 1989.


5
We affirm for the reasons set forth in our opinion in Bucholtz v. Belshe, No. 96-16438, slip op. 6603 (9th Cir., June 6, 1997).


6
AFFIRMED.



**
 The Honorable Donald W. Molloy, United States District Judge for the District of Montana, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3